Our opinion is that the declaration is demurrable:
The first count in that, though it avers that a contract was made by the defendants with the plaintiff, it nowhere shows the defendant's connection with the contract set out, which purports to be the contract merely of D.T. Lyman, by whom it is signed. The words "Correspondent of E.J. Knight  Co.," added to the signature, are merely descriptive of the person signing. TuckerMfg. Co. v. Fairbanks, 98 Mass. 101; Robinson v. KanawhaValley Bank, 44 O. 441; Chadsey v. McCreery, 27 Ill. 253. Moreover, the subject-matter of the contract is not set forth with sufficient certainty so that it could be pleaded by the defendants in bar of another suit, should judgment be obtained against them in this.
The second count in that, though it sets forth an alleged contract, and that that contract was in writing, it does not aver that it was signed by the defendants; and that it is, also, like the first count, lacking in certainty.
The third count in that it does not set forth with certainty any cause of action, and is double in attempting to join in the same count distinct causes of action. Laporte v. Cook,20 R.I. 261.